 

Exhibit 10.11(b)

 

HORACE MANN SERVICE CORPORATION

EXECUTIVE SEVERANCE PLAN

 

SCHEDULE A PARTICIPANTS

 

NAME OR TITLE EFFECTIVE DATE
OF
PARTICIPATION*   TIER I PARTICIPANTS President and CEO September 17, 2013    
TIER II PARTICIPANTS EVP and CFO June 1, 2012** EVP and CMO June 1, 2012 EVP,
Annuity, Life, Group March 15, 2012     TIER III PARTICIPANTS SVP and CHRO June
4, 2014

 

* Subject to acceptance within 30 days of the effective date of participation

** Designates an individual who, as of the Effective Date of Participation, is
covered by a Severance Agreement, as defined in Section 4.3(c)(i) of the Plan.

 

Last updated: March 4, 2015

 

-1-

